December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    ONE THOUSAND SIX HUNDRED FOUR DOLLARS & NINE CENTS
             ($1,604.09) IN U.S. CURRENCY, Appellant

NO. 14-14-00904-CV                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, The State of
Texas, signed July 28, 2014, was heard on the transcript of the record. We have
inspected the record and find error in the judgment. We therefore order the
judgment of the court below REVERSED and REMAND the cause for further
proceedings.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, The State of Texas.

      We further order this decision certified below for observance.